El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
La recurrente Myriam S. Dobbins incoó una demanda en reclamación de daños y perjuicios contra el Estado Libre Asociado de Puerto Rico, la corporación Hato Rey Psychiatric Hospital, Inc. — también conocida como Clínica Juliá — y el doctor José Alberto Salazar, Director Médico Auxiliar del Fondo del Seguro del Estado. El Estado Libre solicitó la desestimación, a lo cual se accedió por el tribunal de instan-cia por entender que no aducía hechos constitutivos de causa de acción ya que a) la reclamación se fundaba en un su-puesto encarcelamiento ilegal, y, b) los hechos alegados de-mostraban que la actuación del funcionario del gobierno re-quirió el ejercicio de su discreción En efecto, el Art. 6 de la Ley de Reclamaciones y Demandas Contra el Estado. Ley Núm. 104 de 29 de junio de 1955, 32 L.P.R.A. (Supl. 1961) see. 3081, expresamente excluye de las acciones en reclamación de daños y perjuicios por las cuales se puede demandar al Estado Libre aquéllas por acto u omisión de *32un funcionario, agente o empleado “(b) en el desempeño de una función de carácter discrecional, aun cuando hubiere abuso de discreción” y “(d) constitutivo de acometimiento, agresión u otro delito contra la persona, encarcelación ilegal, arresto ilegal, persecución maliciosa, calumnia, libelo, difa-mación y falsa representación e impostura.” (1)

Los hechos que dieron margen a la reclamación, cuya certeza debemos presumir a los fines de juzgar su suficien-cia, (2) fueron expuestos en la siguiente forma:
“1. El miércoles 16 de marzo de 1960, el demandado José Alberto Salazar, actuando en su capacidad de Director Médico Auxiliar del Fondo del Seguro del Estado, que es una depen-dencia del Estado Libre Asociado de Puerto Rico adscrita al Departamento del Trabajo, personalmente y/o como empleado y/o agente del Fondo del Seguro del Estado y del Estado Libre Asociado de Puerto Rico, expidió una ‘Orden de Hospitaliza-ción’ dirigida a la Clínica Juliá (Hato Rey Psychiatric Hospital, Inc.) en la que ‘refería’ a dicha Clínica a la demandante.
“2. La ‘Orden de Hospitalización’ a que se alude en el párrafo anterior fue entregada a la demandante por el deman-dado José Alberto Salazar bajo sobre cerrado, sin advertirle su contenido, para que la llevase personalmente a la Clínica Juliá. Simultáneamente, el demandado José Alberto Salazar ordenó que se le entregara por el Fondo del Seguro del Estado, a la demandante, el dinero necesario para transportarse en taxi a la Clínica Juliá, y ordenó venir un taxi para recogerla. Al así actuar, el demandado José Alberto Salazar manifestó a la demandante que se la enviaba a la Clínica Juliá a entrevis-tarse con un psiquiatra y en ningún momento le hizo saber que el documento que a la demandante había entregado bajo sobre cerrado para que fuese entregado personalmente por ella a la Clínica Juliá era, en efecto, una ‘Orden de Hospitalización’.
*33“3. Los hechos alegados en el párrafo anterior ocurrieron con motivo de una visita que hizo la demandante a las oficinas del demandado José Alberto Salazar, a instancias de éste, luego de haber estado la demandante bajo tratamiento médico por orden del Fondo del Seguro del Estado y como resultado de un accidente sufrido por la demandante en el curso de su empleo. El expediente del caso de la demandante en el Fondo del Seguro del Estado es el número 2X-20822.
“4. La demandante, cumpliendo las instrucciones del deman-dado José Alberto Salazar, se dirigió a la Clínica Juliá donde hizo entrega del sobre cerrado que portaba a un empleado en dicha Clínica y posteriormente la demandante, a quien emplea-dos y/o agentes de la demandada Hato Rey Psychiatric Hospital, Inc. (Clínica Juliá) indujeron a creer que sería con-ducida a una entrevista con un psiquiatra, fue privada ilegal-mente y contra su voluntad, de su libertad, al mantenerla la demandada Hato Rey Psychiatric Hospital, Inc. (Clínica Juliá) por medio de sus empleados y/o agentes, confinada en dicha clínica, a pesar de sus protestas y requerimientos para que la dejasen libre, desde el miércoles 16 de marzo de 1960 hasta el domingo 20 de marzo de 1960.”
Continúa aludiendo la demandante a que durante el período en que estuvo “confinada y privada de su libertad” se le so-metió a actos y circunstancias humillantes; que como resul-tado de dicha “prisión o confinamiento ilegal” ha tenido pro-blemas y dificultades en su empleo; y termina reclamando la suma de $100,000 “por la privación de la libertad de que fue objeto por los demandados.” (3)
*34La recurrente sostiene que la reclamación incoada contra el Estado Libre no está comprendida en la excepción re-lativa a 4‘encarcelación ilegal” a que se refiere la ley, indi-cando que de los hechos expuestos en la demanda aparece que la comisión de los actos constitutivos del confinamiento ilegal se imputan únicamente a la Hato Rey Psychiatric Hospital, Inc., y que al Estado se le atribuye solamente “haber realizado actos y omisiones que constituyeron un ‘factor subs-tancial’, como causa co-aetiva, en los daños sufridos,” pero que estos actos en forma alguna constituyen por sí solos una restricción ilegal de la libertad de la demandante. 
La acción por encarcelamiento ilegal es una de las más antiguas reconocidas por el derecho común. (4) Se le con-sideraba como una transgresión a la persona, y fundamental-mente se dirige a proteger a los individuos en su disfrute de la libertad. El confinamiento intencional de una persona dentro de ciertos límites definidos por un período considerable de tiempo, sin autoridad legal para ello y sin su consen-timiento, constituye la actuación torticera que definimos bajo el término de encarcelamiento ilegal. García Calderón v. Galiñanes Hermanos, 83 D.P.R. 318 (1961) ; Mailey v. De Pasquale’s Estate, 177 A.2d 376 (R.I., 1962) ; Boies v. Raynor, 361 P.2d 1 (Ariz. 1961) ; Great Atlantic and Pacific Tea Company v. Lethcol, 279 F.2d 948 (C.A. 4, 1960) ; Frumer y Friedman, Personal Injury (1961), Vol. 3, pág. 752; Prosser y Smith, Cases and Materials on Torts, (3a. ed. 1962), págs. 60-75; Prosser, Handbook of the Law of Torts (2a. ed. 1955), págs. 48-53; Restatement, Torts, § 35 et seq.; Prosser, False Imprisonment: Consciousness of Confinement, 55 Col. L. Rev. 847 (1955) ; Comentario, 8 Mo. L. Rev. 336 (1943). Aunque usualmente se asocia con la detención ilegal en una prisión, no es indispensable que me-*35die un encarcelamiento propiamente dicho; es suficiente con que ocurra una restricción de la libertad del perjudi-cado. (5)

La reclusión involuntaria de una persona en una insti-tución para enfermos mentales en violación de las disposi-ciones estatutarias sobre higiene mental constituye un en-carcelamiento ilegal. En Maben v. Rankin, 358 P.2d 681 (Cal. 1961), el esposo de la demandante requirió los servi-cios de un psiquiatra, quien ordenó la reclusión de la pa-ciente en una clínica de la localidad. Ante la resistencia de la reclamante a someterse a tratamiento, el médico le ad-ministró una inyección para adormecerla, y una vez logrado este propósito, fue trasladada a la clínica mencionada y so-metida a tratamiento. Al devolver el caso al tribunal de origen debido a una instrucción errónea trasmitida al jurado, la Corte Suprema de California indicó que se trataba de un encarcelamiento ilegal y que la responsabilidad del médico dependía de si el esposo de la demandante prestó el consenti-miento necesario para el confinamiento o si se trataba de una emergencia que justificaba la reclusión inmediata aun sin el consentimiento de la paciente. En Peterson v. Cruickshank, 300 P.2d 915 (Cal. 1956), la prueba solamente de-mostró que el demandado pagó los gastos del tratamiento de la demandante en un sanatorio para enfermos mentales, sin que participara activamente en el acto del confinamiento fí-sico. Sin embargo, mediante un análisis de toda la eviden-cia presentada se sostuvo un veredicto contra dicho deman-dado, basándose en la existencia de una cadena de hechos *36que lo conectaba con la detención de dicha demandante. En Dabkowski v. Davis, 111 N.W.2d 68 (Mich. 1961), la ac-tuación de los médicos demandados consistió en expedir dos certificados a los fines de obtener una orden de un tribunal para que se recluyera a la demandante en una institución para enfermos mentales. Se desestimó la acción de daños y perjuicios por encarcelamiento ilegal, previa determinación de que se trataba de una emergencia y del carácter privile-giado de las certificaciones. Cfr. Orvis v. Brikman, 196 F.2d 762 (C.A. D.C., 1952) ; Morris v. University of Texas, 348 S.W.2d 644 (Texas 1961) ; Denahey v. Isbrandtsen Co., 80 F. Supp. 180 (S.D. N.Y. 1948) ; Hurley v. Towne, 156 A.2d 377 (Me. 1959) ; Miller v. Director, Middletown State Hospital, 146 F. Supp. 674 (S.D. N.Y. 1956); False Imprisonment — Liability of Physician for False Certificate in Lunacy Proceedings, 17 Tenn. L. Rev. 403 (1942).(6)

La responsabilidad por los daños causados con motivo de un encarcelamiento ilegal recae no sólo sobre las personas que perpetran el confinamiento, sino también sobre quienes lo ordenan o instigan, aun cuando no participen activamente en el acto físico de la detención. Jillson v. Caprio, 181 F.2d 523 (C.A. D.C. 1950), comentado en 49 Mich. L. Rev. 917 (1951), 25 St. John’s L. Rev. 100 (1950) y 35 Cornell L. Q. 904 (1950); Mayo Hotel Company v. Cooper, 298 P.2d 443 (Okl. 1956); Matovina v. Hult, 123 N.E.2d 893, 898 (Ind. 1955).
*37A pesar de los notables esfuerzos que ha realizado la recurrente para desvincular la actuación del médico al orde-nar su reclusión en la clínica de la demandada con el con-finamiento físico efectuado, es inescapable la relación íntima que guardan ambos hechos. Las consecuencias de que se querella la demandante tienen su origen en la orden de hos-pitalización. Como cuestión de realidad, éste es el punto de partida único de la causa de acción. Cfr. Ginés Meléndez v. Autoridad de Acueductos, 86 D.P.R. 518 (1962). El hecho de que el médico o algún otro funcionario o empleado del Estado no participara activamente en el -acto físico de la reclusión no deja de caracterizar la reclamación como una por encarcelamiento ilegal. La situación es similar a la que ordinariamente ocurre en los casos por arresto ilegal, en que si bien el denunciante del hecho no toma parte en la detención del perjudicado, es su actuación al denunciar o imputar la comisión de un acto delictivo la que pone en marcha la acción de los agentes policiacos o judiciales. Cfr. Rodríguez v. Waterman Dock Co., 78 D.P.R. 738 (1955); Rivera v. De Martínez, 70 D.P.R. 482 (1949) ; Vélez v. Toraño, 63 D.P.R. 339 (1944).
Por no ser necesario a los fines de resolver el presente recurso dejaremos para ocasión más propicia la evaluación de la conducta profesional de un médico al ordenar la re-clusión de un paciente en una institución para enfermos men-tales, como fuente de una acción de daños y perjuicios, a la luz de las disposiciones de la Ley Núm. 235 de 12 de mayo de 1945, 24 L.P.R.A. see. 141 y ss. (7)
En vista de la conclusión a que hemos llegado también es innecesario discutir el segundo fundamento aducido por el tribunal de instancia para' desestimar la demanda relativo *38al ejercicio de discreción (8) por el funcionamiento del Es-tado Libre.

Se confirmará la sentencia dictada por el Tribunal Superior, Sala de San Juan, en 21 de junio de 1960.


 Estos dos incisos (b) y (d) fueron adoptados de los incisos (a) in fine y (h) de la sección correspondiente del Federal Tort Claims Act, 28 U.S.C. sec. 2680. El inciso (h) federal incluye además cualquier acto constitutivo de interferencia con derechos contractuales, pero no se refiere a cualquier “otro delito contra la persona.”


Sierra, Sec. Trabajo v. Bird, 78 D.P.R. 170, 174 (1955); Rivera v. Pueblo, 73 D.P.R. 902 (1952); Walker v. Tribl. de Contribuciones y Tesorero, 72 D.P.R. 698 (1951); Boulon v. Pérez, 70 D.P.R. 988 (1950).


 E1 tribunal a quo declaró sin lugar una moción para desestimar presentada por la corporación codemandada. Se anotó en autos la re-beldía del doctor José Alberto Salazar funcionario del Estado Libre en cuyas actuaciones se basa la causa de acción ejercitada. En relación con este particular, véase, el Art. 8 de la Ley Núm. 104, supra, que dispone que “[l)a sentencia que se dicte en cualquier acción autorizada por dichas secciones, impedirá toda otra acción por parte del reclamante, por razón de la misma cuestión o materia, contra el funcionario, agente o empleado cuyo acto u omisión dio origen a la acción; y la sentencia contra el fun-cionario, agente o empleado impedirá igualmente toda acción contra el Estado.” Véase además, Vda. de Valentín v. ELA, (1961) 84 D.P.R. 112 especialmente el escolio 3.


 Harper y James, The Law of Torts (1956), vol. 1, § 3.6, págs. 224-226.


 En el Derecho Penal puertorriqueño se define el delito de prisión ilegal como “el acto de restringir ilegalmente la libertad de una persona, bien reteniéndola en algún local destinado generalmente a la reclusión de presos, o usado sólo en tal ocasión, bien por medio de palabras y el alarde de fuerza, sin cerrojos ni barras, en cualquier lugar.” Art. 241 del Código Penal, ed. 1937, 33 L.P.R.A. sec. 881.


1)Los casos de encarcelamiento ilegal resueltos bajo el Federal Tort Claims Act no arrojan mucha luz sobre el problema discutido. Klein v. United States, 268 F.2d 63 (C.A. 2, 1959); Tinkoff v. United States, 211 F.2d 890 (C.A. 7, 1954); Jones v. Federal Bureau of Investigation, 139 F. Supp. 38 (Md. 1956) ; Duenges v. United States, 114 F. Supp. 751 (S.D. N.Y. 1953); Ekberg v. United States, 76 F. Supp. 99 (Ct. Cl. 1948); Anotación, Federal Tort Claims Aat provision excepting from coverage claim arising out of assault, battery, false imprisonment, false arrest, malicious prosecution, etc., 23 A.L.R.2d 574 (1952).


Para los casos de locura peligrosa, véase la Ley de 14 de marzo de 1907, 24 L.P.R.A. see. 148 y ss.


 Véanse, Indian Towing Co. v. Únited States, 350 U.S. 61 (1955); The Discretionary Function Exception in. the Federal Tort Claims Act, 52 Mich. L. Rev. 733 (1954)The Federal Tort Claims Act and the “Discretionary Function” Exception: The Sluggish Retreat of an Ancient Immunity, 10 U. Fla. L. Rev. 184 (1957); Anotación, Federal Tort Claims Act: construction of provision excepting olaims involving “discretionary function or duty”, 19 A.L.R.2d 845 (1951).